--------------------------------------------------------------------------------

EXHIBIT 10.5
 
ISDA®
International Swaps and Derivatives Association, Inc.


SCHEDULE
to the
2002 Master Agreement


dated as of May 25, 2012,


between


Rabobank, N.A.
(“Party A”)


and


QAD Ortega Hill, LLC, a Delaware limited liability company
 (“Party B”)
 
Part 1. 
Termination Provisions.

 
(a)
“Specified Entity” means in relation to Party A for the purpose of:―



Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(v), Not Applicable
 
and in relation to Party B for the purpose of:―
 
Section 5(a)(v), All Affiliates
Section 5(a)(vi), All Affiliates
Section 5(a)(vii), All Affiliates
Section 5(b)(v), All Affiliates
 
(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 
ISDA® 2002
 
29

--------------------------------------------------------------------------------

 
 
(c)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) are hereby amended
by inserting at the end of Section 5(a)(i):  “provided, however, that
notwithstanding the foregoing, an Event of Default shall not occur if the
failure to pay or deliver is caused by an error or omission of an administrative
or operational nature and funds were available to such party to enable it to
make the relevant payment or delivery when due and provided that such error or
omission is remedied within three Local Business Days and/or three Local
Delivery Days after notice of such failure being received;”.



(d)
The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B except that the following shall be inserted at the end of
Section 5(a)(vi):



“provided, however, that notwithstanding the foregoing, an Event of Default
shall not occur under either (1) or (2) above if the default, Event of Default
or other similar event or condition referred to in (1) or the failure to pay
referred to in (2) is a failure to pay caused by an error or omission of an
administrative or operational nature and funds were available to such party to
enable it to make the relevant payment when due and provided that such error or
omission is remedied within three Local Business Days of notice of such failure
being received;”.


 
“Specified Indebtedness” means with respect to Party A and Party B, any
obligation (whether present or future, contingent or otherwise as principal or
surety or otherwise) for the payment or repayment of any money.



 
“Threshold Amount” means, (i) in relation to Party A for the purposes of Section
5(a)(vi), USD 100,000,000.00 and (ii) in relation to Party B for the purposes of
Section 5(a)(vi), the lesser of USD 10,000.00 or 3% of stockholder equity,
shareholder’s equity, membership interests, partnership interests or the
equivalent, as applicable, as determined by reference to the latest audited
consolidated annual report (if any) or the equivalent in any other currency.



(e)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to Party
A and will apply to Party B.



(f)
The “Automatic Early Termination” provision of Section 6(a) will not apply.



(g)
“Termination Currency” means United States Dollars.



(h)
“Additional Termination Event”  The following shall constitute Additional
Termination Events:



 
(1) In the event the obligations created under the related Credit Agreement
(excluding the obligations of Party B under this Agreement) are repaid in full,
such Credit Agreement is terminated or cancelled, or Party A (or any member bank
or Affiliate of Party A) as lender shall cease to remain a party
thereto.  Notwithstanding the foregoing, it shall not be an Additional
Termination Event if the obligations under such Credit Agreement are repaid in
full (a “Refinancing”) through a refinancing facility or a replacement facility,
to which refinancing or replacement facility Party A is a lender and Party B’s
obligations under this Agreement are secured, guaranteed and otherwise backed by
the same collateral or persons securing, guaranteeing and backing such
refinancing or replacement facility on at least a pari-passu basis with the
lenders of such refinancing or replacement facility.  For this Additional
Termination Event, Party B shall be the sole Affected Party and the Transaction
or Transactions associated with the hedging of the relevant Credit Agreement
shall be the sole Affected Transaction(s), provided that if there is no other
Credit Agreement outstanding, all Transactions shall be Affected Transactions.

 
ISDA® 2002
 
30

--------------------------------------------------------------------------------

 
 
“Credit Agreement” means each of the (i) Credit Agreement dated as of May 23,
2012,  between Party B and Party A, as amended from time to time; and (ii) any
other loan agreement or credit agreement between Party A and Party B, as amended
from time to time.


 
(2) Any default, event of default or other similar condition or event (howsoever
described) under a Credit Agreement (a) results in any indebtedness or
obligation under such Credit Agreement becoming capable at such time of being
declared due and payable before it would otherwise have been due and payable or
(b) in making one or more payments on the due date for payment (after giving
effect to any applicable notice requirement or grace period).  For this
Additional Termination Event, Party B shall be the sole Affected Party and the
Transaction associated with the hedging of the relevant Credit Agreement shall
be the sole Affected Transaction, provided that if there is no other Credit
Agreement outstanding, all Transactions shall be Affected Transactions.

 

 
(3) In the event Party B makes a payment or prepayment under a Credit Agreement
and the notional amount of the related swap confirmation or related swap
confirmations is greater than the then outstanding principal balance of such
Credit Agreement, there shall be an Additional Termination Event (“Partial
Termination”) with respect to the Notional Amount of the swap confirmation minus
the principal balance of the Credit Agreement (“Hedging Excess”).  For this
Additional Termination Event, Party B shall be the sole Affected Party and the
Transaction or Transactions associated with the hedging of the relevant Credit
Agreement shall be the sole Affected Transaction(s) with respect to the Hedging
Excess only.



For the avoidance of doubt, a Partial Termination shall not constitute an
Additional Termination Event with respect to the non-terminated portion of such
Transaction and shall have no effect on the non-terminated portion, which shall
continue in full force and effect (with the appropriate reduction in its
Notional Amount) without regard to such Partial Termination.  If requested by
Party A, Party B shall execute a confirmation to reflect the Partial Termination
and the Transaction with an amended Notional Amount.
 
Part 2. 
Tax Representations



Payer Tax Representations.  For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representations:
 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.
 
ISDA® 2002
 
31

--------------------------------------------------------------------------------

 
 
Payee Tax Representations.  For the purpose of Section 3(f) of this Agreement,
Party A and Party B each make the following representations, as applicable:
 
 
(i)
Party A makes the following representations:

 
 
(a)
It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes and an “Exempt recipient” within the meaning of section
1.6049-4(c)(1)(ii) of United States Treasury Regulations.

 
 
(ii)
Party B makes the following representations:

 

   
It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes and an “Exempt recipient” within the meaning of section
1.6049-4(c)(1)(ii) of United States Treasury Regulations.

 
Part 3. 
Agreement to Deliver Documents.

 
For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:―


(a) 
Tax forms, documents or certificates to be delivered are: -




 
Party required to
deliver document
Form/Document/
Certificate
 
Date by which to be
delivered
           
Party A and Party B
Any document or certificate reasonably requested by the other party to permit
payment without (or at a reduced rate of) deduction or withholding of tax
 
As soon as possible after request




 
Party B
A correct, complete and duly executed United States Internal Revenue Service
Form W-9 (or any successor applicable form), in a manner reasonably satisfactory
to Party A
 
(i)Upon execution of the Agreement and (ii) promptly upon reasonable demand

 
ISDA® 2002
 
32

--------------------------------------------------------------------------------

 
 
(b) 
Other documents to be delivered are: -




 
Party required to
deliver document
Form/Document/
Certificate
 
Date by which to be
delivered
 
Covered by Section
3(d) Representation
               
Party A and Party B
Such evidence of the due authorisation of the person(s) signing this Agreement
and each Confirmation on its behalf as the other party may reasonably request
 
On execution and if requested on the occasion of each transaction
 
 
Yes
 
                Party B A duly certified copy of its constituent documents
evidencing that it has the power to enter into the transactions of the nature
hereby contemplated.   On execution   Yes                
Party B
A copy of a  Borrowing Resolution (Incumbency Certificate for Limited Liability
Companies) of Party B approving Party B’s entering into this Agreement and
transactions of the nature hereby contemplated and authorising a named person or
persons to execute this Agreement and each Confirmation on its behalf and to
enter into each Transaction on its behalf
 
On execution
 
Yes




 
Party B
Any Credit Support Document specified in Part 4(f)
 
On execution
 
Yes

 
ISDA® 2002
 
33

--------------------------------------------------------------------------------

 
 

 
Party B
Such other documents as Party A may reasonably request, including without
limitation, legal opinions in form and substance satisfactory to Party A, and
such other written information with respect to the business, operations,
financial condition or otherwise, of Party B and any Credit Support Provider of
Party B
 
Promptly on request
 
Yes

 
Part 4. 
Miscellaneous.

 
(a) 
Addresses for Notices.  For the purpose of Section 12(a) of this Agreement:―



Address for notices or communications to Party A:



 
Address:
Rabobank, N.A.
   
915 Highland Point Drive, Suite 350
   
Roseville, CA 95678
 
Attention:
Brett Hamilton
 
Telephone No.:
916 878 4601
 
Facsimile No.:
916 797 8231

 
 
In case of a notice or other communication under Section 5 or 6, to be
effective, in addition to the above addressee, it must also be delivered to:




 
Address:
Rabobank, N.A.
   
915 Highland Point Drive, Suite 350
   
Roseville, CA 95678
 
Attention:
General Counsel
 
Telephone No.:
916 878 4650
 
Facsimile No.:
916 784 2347



and:



 
Address:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
   
(trading as Rabobank International), New York Branch
   
245 Park Avenue
   
New York, NY 10167, USA
 
Attention:
Legal Department

 
ISDA® 2002
 
34

--------------------------------------------------------------------------------

 
 
Address for notices or communications to Party B:
 

 
Address:
QAD Ortega Hill, LLC
   
100 Innovation Place
   
Santa Barbara, CA 93108
 
Attention:
John Neale
 
Facsimile No.:
805 566 6080
 
Telephone No.:
805 566 5117
 
E-mail:
jhn@qad.com



(b) 
Process Agent.  For the purpose of Section 13(c) of this Agreement:―



Party A appoints as its Process Agent: Not applicable


Party B appoints as its Process Agent: Not applicable
 
(c)
Offices.  The provisions of Section 10(a) will apply to Party B and will apply
to Party A.



(d) 
Multibranch Party.  For the purpose of Section 10(b) of this Agreement:―

 
Party A is not a Multibranch Party.
 
Party B is not a Multibranch Party.


(e)
Calculation Agent.  The Calculation Agent is Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”.



(f)
Credit Support Document.  Details of any Credit Support Document:



With respect to Party A, none.  With respect to Party B, the following:


any Credit Agreement;
 
“Loan Documents” as defined in any Credit Agreement;


any guaranty provided to guarantee the obligations under this Agreement; and


any other security agreements, pledge agreements, mortgages, deeds of trust,
security deeds, collateral mortgages, environmental indemnity agreements and
guaranties, whether now or hereafter existing, executed in connection with any
loan or financial accommodation from Party A or any of its affiliates to Party B
(i) with Party A included, whether directly or indirectly, in such documents as
a pledgee, indemnitee, additional insured, lost payee, assignee, secured party
or beneficiary or (ii) securing Party B’s obligations under this Agreement.


(g)
Credit Support Provider.  With respect to Party B, each party to a Credit
Support Document, now existing or hereafter arising, as a borrower, guarantor,
grantor, pledgor or in a similar role, other than Party B.

 
ISDA® 2002
 
35

--------------------------------------------------------------------------------

 
 
(h)
Governing Law.  This Agreement and any matter arising out of or relating to this
Agreement will be governed by and construed in accordance with the laws of the
State of New York (without reference to choice of law doctrine other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).



(i)
Netting of Payments.   "Multiple Transaction Payment Netting" will not apply for
the purpose of Section 2(c) of this Agreement.



(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.



(k)
Absence of Litigation.  For the purpose of Section 3(c):―



“Specified Entity” means in relation to Party A all Affiliates.
“Specified Entity” means in relation to Party B all Affiliates.


(l) 
No Agency.  The provisions of Section 3(g) will apply to this Agreement.



(m)
Additional Representation will apply.  For the purpose of Section 3 of this
Agreement, the following will constitute Additional Representations:

 
(i)          Relationship Between Parties.   Each party will be deemed to
represent to the other party on the date on which it enters into this Agreement
and each Transaction that (absent a written agreement between the parties that
expressly imposes affirmative obligations to the contrary for that
Transaction):―


 
(A)
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party or Rabobank International or
any of their respective affiliates as investment advice or as a recommendation
to enter into that Transaction, it being understood that information and
explanations related to the terms and conditions of a Transaction will not be
considered investment advice or a recommendation to enter into that
Transaction.  No communication (written or oral) received from the other party,
Rabobank International, or any of their respective affiliates, will be deemed to
be an assurance or guarantee as to the expected results of that Transaction.



 
(B)
Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.



 
(C)
Status of Parties.  None of Party A, Party B, Rabobank International, or any of
their respective affiliates, is acting as a fiduciary for or an adviser to
either Party A or Party B in respect of that Transaction.

 
ISDA® 2002
 
36

--------------------------------------------------------------------------------

 
 
 
(D)
Non-Speculative Purpose.  Party B is entering into each Transaction in
connection with its line of business and to manage the risk associated with an
asset or liability owned or incurred or reasonably likely to be owned or
incurred by itself in the conduct of its business and not for purposes of
speculation.

 

 
(E)
Eligible Contract Participant, Eligible Swap Participant and Transaction
Formation.  Each of Party A and Party B is an "eligible contract participant" as
defined in the Commodity Exchange Act, as amended ("CEA"), 7 U.S.C. and the
material terms of each Transaction will be individually negotiated and tailored
by it.  Each of Party A and Party B is an “eligible swap participant” as defined
in 17 C.F.R. 35.1.  Neither Party A nor Party B has executed, entered into, or
traded, and neither party will execute, enter into, or trade, any Transaction on
a "trading facility" as such term is defined in the CEA.   Each Transaction
hereunder constitutes a “swap agreement” as defined in Section 206A of the
Gramm-Leach-Bliley Act.

 
(n)
ERISA. Party B represent it is not, and is not acting on behalf of, and for so
long as this Agreement is in force and effect, it covenants it shall not be, or
act on behalf of, (1) an "employee benefit plan" within the meaning of Section
3(3) of ERISA that is subject to Part 4 of Subtitle B of Title I of ERISA
("Title I"), (2) a "plan" within the meaning of Section 4975(e)(1) of the Tax
Code, to which Section 4975 of the Tax Code applies,  (3) a "governmental plan"
as defined in ERISA or the Tax Code (or an entity that includes the assets of a
governmental plan) that is subject to any federal, state, or local law that is
substantively similar, or of similar effect to, Section 406 of ERISA or Section
4975 of the Tax Code, or (4) an entity whose underlying assets include "plan
assets" subject to Title I or Section 4975 of the Tax Code by reason of Section
3(42) of ERISA and, as applicable, 29 CFR § 2510.3-101 or otherwise.



(o)
Recording of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction and (ii) agrees, to the extent permitted by applicable law, that
such recordings may be submitted in evidence of any Proceedings.



(p)
Change of Account. The following wording shall be added at the end of Section
2(b) of this Agreement: “If such new account shall not be in the same tax
jurisdiction as the original account the prior written consent of the other
party is required for such change.”

 
Part 5.
Other Provisions.



(a) 
Definitions.

 
The 2006 ISDA Definitions as published by International Swaps and Derivatives
Association, Inc, are incorporated by reference herein.  In the event of any
inconsistency between the provisions of this Agreement and the ISDA Definitions,
this Agreement will prevail.



(b)
Foreign Exchange and Currency Option Transactions.

 
Reference is made to the 1998 ISDA FX and Currency Option Definitions (the "FX
Definitions") published by ISDA, which are incorporated by reference in this
Agreement. Unless agreed otherwise, any foreign exchange transaction or currency
option (an "FX Transaction") into which the parties may enter or may have
entered into prior to the date hereof shall be subject to the terms of this
Agreement. Each such FX Transaction shall constitute a Transaction and any
documents exchanged between the parties confirming those transactions shall be a
Confirmation for the purposes of this Agreement.

 
ISDA® 2002
 
37

--------------------------------------------------------------------------------

 
 
(c)
Commodity Transactions.

 
The 2005 ISDA Commodity Definitions, as published by the International Swaps and
Derivatives Association, Inc. (“Commodity Definitions”) are incorporated by
reference in this Agreement.  In the event of any inconsistency between the
Commodity Definitions and this Agreement, this Agreement will govern.

 
(d) 
Additional Agreements.

 
Section 4 of this Agreement is hereby amended by adding at the end thereof the
following subsections:
 
“(f)            Consent to Disclosure. Each party agrees and consents to the
communication and disclosure of all information in respect of this Agreement and
any Transaction and all matters incidental hereto and thereto by the other
party: (i) to the head office and all other branches and Affiliates of the other
party, provided such communication and disclosure is for risk management
and administrative purposes; and (ii) as required by any applicable law or
regulation or any court or regulatory or other authority of competent
jurisdiction. Party B hereby consents to Party A sharing, and instructs Party A
to share, with Rabobank International or any affiliate, information Party A has
with respect to Party B.
 
 
(g)  Amendment to this Agreement.  Party B agrees that in the event of a
Refinancing, Party B shall amend this Agreement within 15 days of the
Refinancing to revise, inter alia, the Credit Support Documents and Credit
Support Providers.”

 
(e) 
Credit Support Default.

A new Section 5(a)(iii) (4) is inserted as follows:
(4) amendment of any Credit Support Document without prior written consent of
Party A.


(f)
Set-off.  Section 6(f) of this Agreement is hereby amended replaced in its
entirety by the following:

 
“(f) Set-Off: Upon the designation of any Early Termination Date, the party that
is not the Defaulting Party or Affected Party ("X") may, without prior notice to
the Defaulting or Affected Party ("Y"), set off any sum or obligation (whether
or not arising under this Agreement, whether matured or unmatured, whether or
not contingent and irrespective of the currency, place of payment or booking
office of the sum or obligation) owed by Y to X or any Affiliate of X (the "X
Set Off Amount") against any sum or obligation (whether or not arising under
this Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X or any Affiliate of X to Y (the "Y Set Off Amount"). X
will give notice to the other party of any set off effected under this Section
6(f).
 
ISDA® 2002
 
38

--------------------------------------------------------------------------------

 
 
For this purpose, either the X Set Off Amount or the Y Set Off Amount (or the
relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.
 
If any obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.


Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled (whether by operation of law, contract or
otherwise).”


(g) 
Notices.



Section 12(a)(vi) will not apply to this Agreement provided that if an Office
notifies in writing, that it accepts e-mail communication, then Section
12(a)(vi) will apply from the time of such notice for Transactions through that
Office.


(h)
Waiver of Jury Trial.

THE PARTIES HERETO HEREBY (i) WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF
THE MATTERS CONTEMPLATED HEREBY AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND AGREEMENTS IN THIS SECTION.


(i)
Incorporation of 2002 Master Agreement Protocol Terms.

The parties agree that the definitions and provisions contained in the Annexes 1
to and including 15 of the 2002 Master Agreement Protocol published by the
International Swaps and Derivatives Association, Inc. on 15th July, 2003 are
incorporated into and apply to this Agreement. References in those definitions
and provisions to any “ISDA Master Agreement” will be deemed to be references to
this Agreement.


(j)
OFAC and USA PATRIOT Act Representations. Each party represents that (a) it is
not in material violation of any applicable laws or regulations relating to
terrorism, money laundering, trade embargos, other restrictions on trade or
restrictions on dealings with sanctioned persons (a "Sanctioned Person") or
sanctioned countries, including laws and regulations, as applicable per
jurisdiction, such as those administered by the United States Treasury
Department's Office of Foreign Asset Control, the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”) and any such laws
and regulations promulgated or administered by United Nations, Switzerland or
the European Union and (b) it is not a Sanctioned Person.



ISDA® 2002
 
39

--------------------------------------------------------------------------------

 
 
(k)
USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
Patriot Act, it is required to obtain, verify and record information that
identifies Party B, which information includes the name and address of Party B
and other information that will allow Party A to identify Party B in accordance
with the Patriot Act.

 
In WITNESS WHEREOF the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this Agreement.


Rabobank, N.A.
 
QAD Ortega Hill, LLC, a Delaware limited liability company
              By:
/s/ Jason Wilson
  By:
/s/ John Neale
  Name: 
Jason Wilson
   
Name: 
John Neale
  Title: 
VP – Commercial Banking Officer
    Title: 
Manager
  Date:
05/30/2012
       

 

By:
/s/ Brett Hamilton
  By:
/s/ Kara Bellamy
  Name: 
Brett Hamilton
   
Name: 
Kara Bellamy
  Title: 
VP – Regional Credit Officer
    Title: 
Manager
  Date:
05/30/2012
       

 
 
40

--------------------------------------------------------------------------------